Judgment, Supreme Court, New York County (Richard Carruthers, J.), rendered September 27, 1999, convicting defendant, after a jury trial, of two counts of robbery in the second degree, and sentencing him to concurrent terms of 5 to 10 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Issues of identification and credibility were properly considered by the jury and there is no basis for disturbing its determinations.
Since defendant requested no further relief after the court struck the offending testimony and delivered a curative instruction, his bolstering claim is unpreserved (see People v Medina, 53 NY2d 951 [1981]), and we decline to review it in the interest of justice. Were we to review this claim, we would find that *139the court’s curative actions were sufficient to prevent any prejudice (see People v Davis, 58 NY2d 1102 [1983]). Concur— Buckley, P.J., Nardelli, Mazzarelli, Sullivan and Gonzalez, JJ.